Petition for disclosure of documents is granted. The Attorney Grievance Commission and Attorney Discipline Board shall make available to the Judicial Tenure Commission and its agents their files and records *1117regarding persons as to whom a request for investigation has been referred to the Judicial Tenure Commission under GCR 1963, 961.3(b). In such cases the Judicial Tenure, Commission is part of the grievance process. The confidentiality of the material in the hands of the Judicial Tenure Commission is governed by GCR 1963, 932.22.
Joseph F. Regnier, Executive Director and General Counsel, and Stanley T. Dobry for petitioner Judicial Tenure Commission. Michael Alan Schwartz, Grievance Administrator.